ViNjs, J.
In view of the effect of the written contract entered into between the parties a number of questions argued in the briefs need not be considered. In addition to the provision in the body of the contract that it could not be varied except in writing signed by a contract agent or higher officer of the company, its first line reads: “This contract cannot be varied except as herein stated.” Provisions restricting the authority of agents or employees of a corporation to vary, or add by parol to, the terms of a written contract prepared by it for execution are reasonable and valid. The oral agreement, therefore, entered into between O’Donnell and the canvasser of the company as to the place of payment was void if it varied or added to the terms of the written contract. .
Where a contract for the payment of money is silent as to the place, of payment, in the absence of any legitimate inferences to the contrary the law implies that payment shall be made at the residence, office, or place of business of the creditor, if within the state. Bain v. Wilson, 24 Ky. 202; Galloway v. Standard F. Ins. Co. 45 W. Va. 237, 31 S. E. 969; Dockham v. Smith, 113 Mass. 320; 30 Cyc. 1185. The same rule was announced in Hale v. Patton, 60 N. Y. 233, but in that case the creditor was absent from the state and it was held not to apply. In Moore v. Davidson, 18 Ala. 209, the court held that, where a contract for the payment of money was silent as to the place of payment, parol evidence was inadmissible to show that it was different than that of the place of contract. It is a general rule that in the absence *375of a valid contract to the contrary the debtor of money must seek the creditor, if the latter be within the state and his residence therein is ascertainable, and there make payment. 22 Am. & Eng. Ency. of Law (2d ed.) 533 and cases cited. It follows that the parol contract relied upon varied the terms-of the written contract and was void because expressly forbidden by such written contract.
The right of the company to make reasonable changes in its method of doing business, so long as such changes did not entrench upon contract rights or violate statutory mandates,, cannot be questioned. Eeasonable rules for the conduct of business may always be made subject to the limitations above stated. The rule here made was reasonable in its nature, one no doubt productive of less confusion and mistakes, and tending to a more economical administration of the affairs of the company, and not unreasonably burdensome upon the subscribers. In Magruder v. Cumberland T. & T. Co. 92 Miss. 716, 46 South. 404, 16 L. R. A. n. s. 560, it was expressly held that the custom of a telephone company to send collectors may upon sufficient notice be abandoned and the subscribers may be compelled to pay at the company’s office. So also a rule requiring subscribers to pay within a reasonable time may be enforced. Rushville C. T. Co. v. Irvin, 27 Ind. App. 62, 59 N. E. 327.
There can be no question in this case but that repeated timely notices of the change were given to. O’Donnell.
The tender to the manager at the office of O’Donnell was not such tender as to render the company liable, for it was not obliged to receive payment there at the time it was offered. Under the circumstances of this case it could insist upon a compliance with its reasonable regulation as to -place of payment.
By the Court. — Judgment affirmed.